Opinion,
Me. Justice McCollum :
It is not surprising that the jury found the contract as claimed by the plaintiffs, and returned a verdict for the price of the pipe, with interest. The basis of the contract was the written offer of the plaintiffs under date of October 20th, and that proposed to deliver the pipe “ free on board Pennsylvania Railroad cars, at Manayunk, or free on board boat on canal, at Manayunk, in the event of navigation being open at time of shipment.” An acceptance of this offer, and an election to receive the pipe by water, would have created such a contract as the plaintiffs understood they had with the defendants. The delivery of the pipe was in conformity with the written offer, except that, at the request of the defendants, transportation by the Reading railroad was substituted for transportation by the Pennsylvania railroad. The specifications for the pipe were furnished by the city engineer, and, as it was of unusual size, it was known that considerable time would necessarily be consumed in the preparation of the flasks and fixtures required for its manufacture. It was known, also, that navigation in the Schuylkill river was sometimes closed by the 1st of November, and for this reason the plaintiff’s offer to deliver the pipe by water was upon the condition that navigation was open at the time of shipment. During the months of December, January, and February the defendants made no complaint of delays in the delivery of the pipe. They accepted it by rail, without an intimation to plaintiffs that they were entitled to a water delivery, or that the contract had been broken. When the plaintiffs’ bill for the price of the pipe was rendered, they promised to pay it, without suggestion of any claim for damages arising from a breach of contract. The senior member of *567the defendant firm admits that he understood the contract to be as claimed by the plaintiffs. He says: “ I never saw any contract, except the alternative one by water or rail. I knew I had a contract. I knew it was an alternative contract.” He says, further, that neither his partner nor his father suggested to him that the delivery of the pipe was not according to the contract, until nearly three months after it w'as completed; and yet he was actively engaged in the superintendence of the work and in the removal of the pipe from the railroad cars to the canal, where it was used in the construction of the sewer. This brief recital of facts, which are either admitted or undisputed, presents some of the salient features of the case, and some of the obstacles opposed to the defendants’ claim that the contract was for the delivery of the pipe upon the canal bank, at Manayunk, before the close of navigation for the year 1885.
The first specification of error is without merit. The letter of November 12th was no part of the contract between the parties. It was written in response to a request of the defendants to know what progress was being made in the manufacture of the pipe, and when deliveries of it might be looked for. It was based on information received by the plaintiffs from the men in charge of the work at their foundry, and it expressed their expectations in the matter to which it referred. These expectations were disappointed, and delay was occasioned by the discovery of defects in the specifications furnished by the city engineer which made new specifications necessary. It was proper to show this in explanation of the delay.
A single sentence from the charge constitutes the second specification of error. While it is possible that a nice criticism might discover technical inaccuracy in it, standing by itself and applied to a contract in which time is made material by the agreement of the parties, when we consider it in connection with the whole charge and the evidence in the case, .we are not convinced that it is substantial or reversible error. If the defendants desired specific instructions on the point which they now seek to raise by this specification, they should have asked for them, and, as they did not, they cannot now successfully complain of an omission to state the nature and cause of the impossibility which will excuse a failure to perform a contract within the time stipulated.
*568The third and fourth assignments may be considered together. They are founded upon portions of the charge which refer to the delay caused by the defective specifications, and by the failure of the defendants to promptly unload the pipe at Manayunk. These excerpts appear in that part of the charge in which the duty of the plaintiffs, under their own version of the contract, is considered. When read in their proper connection, they are plainly applicable and limited to that contract, and have no reference to a contract for water delivery only. Thus applied, they correctly define the rights and duties of the parties, and are unobjectionable. A careful review of this record has satisfied us that there is no substantial error in it, and therefore
The judgment is affirmed.